 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANFRED SHOCKNER,                                 No. 2: 18-cv-1948 KJN P
12                        Plaintiff,
13            v.                                        ORDER
14    DR. SOLTANIAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, with an action filed pursuant to 42 U.S.C.

18   § 1983. Plaintiff paid the filing fee.

19          Pending before the court is plaintiff’s second amended complaint filed December 26,

20   2018. (ECF No. 17.) Also pending is plaintiff’s motion to compel and motion for extension of

21   time to file a second amended complaint, filed December 13, 2018. (ECF No. 15.) The

22   undersigned first addresses the motion to compel and motion for extension of time.

23   Motion to Compel and Motion for Extension of Time

24          In the motion to compel, plaintiff alleged that he had limited access to his legal property.

25   Plaintiff also alleged that three of his boxes of legal property were held at Salinas Valley State

26   Prison (“SVSP”). Plaintiff is currently housed at Valley State Prison (“VSP”). In the motion to

27   compel, plaintiff alleged that he repeatedly requested access to his legal property held at SVSP

28   without success. Plaintiff requested that the court order prison officials at SVSP to return his
                                                        1
 1   legal property. Plaintiff requested an extension of time to file his second amended complaint
 2   until he had access to all of his legal property.
 3           On December 19, 2018, the undersigned ordered plaintiff to file further briefing in support
 4   of the motion to compel. (ECF No. 16.) The undersigned ordered plaintiff to address 1) why he
 5   required access to his legal property located at SVSP to prepare the second amended complaint,
 6   and 2) his attempts to obtain access to his legal property located at SVSP.
 7           On December 26, 2018, plaintiff filed the second amended complaint. Accordingly, the
 8   motion to compel and motion for extension of time to file an amended complaint are denied as
 9   moot.
10   Second Amended Complaint
11           Named as defendants are Dr. Soltanian, Dr. Smith, Dr. Vaughn, A.W. Cantu, A.W. J.
12   Weiss, Captain Cherry, Lisa Risharp, S. Buckner and W. Lizarraga.
13           Plaintiff alleges that defendants Soltanian, Smith and Vaughn provided him with
14   inadequate medical care in violation of the Eighth Amendment. The second amended complaint
15   states potentially colorable claims for relief against defendants Soltanian, Smith and Vaughn
16   pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b).
17           Plaintiff alleges that he sent defendant Warden Lizarraga a Form 22 through the mail.
18   Plaintiff alleges that defendant Lizarraga did not respond to the form. A Form 22 is also known
19   as a Request for Interview. See Brandon v. Khalil, 2018 WL 5980141 at *2 (E.C. Cal. 2018).
20           Prison officials violate the Eighth Amendment if they are “deliberate[ly] indifferen[t] to [a
21   prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A medical
22   need is serious if failure to treat it will result in ‘“significant injury or the unnecessary and wanton
23   infliction of pain.”’” Peralta v. Dillard, 744 F.3d 1076, 1081-82 (2014) (quoting Jett v. Penner,
24   439 F.3d 1091, 1096 (9th Cir. 2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
25   1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)
26   (en banc)).
27           As to the second prong, deliberate indifference is “a state of mind more blameworthy than
28   negligence” and “requires ‘more than ordinary lack of due care for the prisoner's interests or
                                                         2
 1   safety.’” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Whitley, 475 U.S. at 319).
 2   Deliberate indifference is shown where a prison official “knows that inmates face a substantial
 3   risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.”
 4   Id., at 847. In medical cases, this requires showing: (a) a purposeful act or failure to respond to a
 5   prisoner's pain or possible medical need, and (b) harm caused by the indifference. Wilhelm v.
 6   Rotman, 680 F.3d 1113, 1122 (9th Cr. 2012) (quoting Jett, 439 F.3d at 1096). “A prisoner need
 7   not show his harm was substantial; however, such would provide additional support for the
 8   inmate's claim that the defendant was deliberately indifferent to his needs.” Jett, 439 F.3d at
 9   1096, citing McGuckin, 974 F.2d at 1060.
10          In Jett v. Penner, 439 F.3d 1091 (9th Cir. 2006), the plaintiff alleged that he sent the
11   defendant Warden a letter specifically describing the alleged inadequate medical care: “In
12   February, Mr. Jett wrote a letter to Warden Pliler to tell her that, even though he had put in
13   medical slips, he had not received a cast for his fractured hand.” 439 F.3d at 1095. The Ninth
14   Circuit found that these allegations were sufficient to create a disputed material fact at the
15   summary judgment stage:
16                  As prison administrators, Dr. Peterson and Cheryl Pliler are liable for
                    deliberate indifference when they knowingly fail to respond to an
17                  inmate's requests for help. See Estelle, 429 U.S. at 104; Greeno v.
                    Daley, 414 F.3d 645, 652–53 (7th Cir. 2005). In answers to
18                  interrogatories, both individuals advised that they were not aware of
                    Mr. Jett's condition until the lawsuit. However, Mr. Jett is entitled to
19                  an inference at the summary judgment stage that Dr. Peterson and
                    Warden Pliler received the letters he swore he sent to them. See
20                  Moore, 123 F.3d at 1087 (finding a triable issue of fact existed as to
                    whether the administrator of the correctional facility received the
21                  letter sent by the inmate, which the administrator denied receiving).
22   439 F.3d at 1098.
23          In the instant case, plaintiff does not allege when he sent the Form 22 to defendant
24   Warden Lizarraga. More importantly, plaintiff does not allege what he wrote in the Form 22.
25   Without knowing what plaintiff wrote in the Form 22, the undersigned cannot find that defendant
26   Lizzaraga acted with deliberate indifference when he allegedly disregarded the form. For these
27   reasons, the undersigned finds that plaintiff has not stated a potentially colorable claim for relief
28   against defendant Lizarraga.
                                                        3
 1          Plaintiff alleges that he sent defendant Captain Cherry a Form 22 on March 31, 2015.
 2   Plaintiff alleges that on April 2, 2015, defendant Buckner responded to the form by writing, “If
 3   you disagree with your medical treatment, you have the ability to file a HC 602.”
 4          Plaintiff alleges that he sent defendant Weiss a Form 22 on May 15, 2018. On May 21,
 5   2018, defendant Risharp responded to this form by writing, “your issue must be addressed
 6   through medical; you are advised to submit a 7362 to be seen by medical staff, if needed.”
 7          Plaintiff alleges that on May 15, 2018, he sent defendant Cantu a Form 22. On June 1,
 8   2018, defendant Risharp provided the same response as given to the Form 22 submitted to
 9   defendant Weiss.
10          Plaintiff does not allege what he wrote in the Form 22s sent to defendants Cherry, Weiss
11   and Cantu, and responded to by defendants Buckner and Risharp. Without knowing what
12   plaintiff wrote in the forms, the undersigned cannot determine whether defendants acted with
13   deliberate indifference in how they responded to the Form 22s. In addition, plaintiff does not
14   allege why the responses to his Forms 22s were wrong, i.e., why wasn’t it appropriate for him to
15   raise his concerns regarding alleged inadequate medical care in an HC602 or a 7362 form?
16          Plaintiff also does not discuss whether he filed a HC602 or a 7362 form requesting
17   adequate medical care after receiving the responses to his Form 22s and, if so, what response he
18   received to these forms. Without knowing this information, the undersigned is unable to
19   determine whether plaintiff has stated a potentially colorable claim for deliberate indifference
20   against these defendants.
21          Plaintiff also alleges that all defendants conspired to violate his right to adequate medical
22   care. A conspiracy claim brought under section 1983 requires proof of “‘an agreement or
23   meeting of the minds to violate constitutional rights,’” Franklin v. Fox, 312 F.3d 423, 441 (9th
24   Cir. 2001) (quoting United Steel Workers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540–
25   41 (9th Cir. 1989) (citation omitted)), and an actual deprivation of constitutional rights, Hart v.
26   Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Oklahoma,
27   866 F.2d 1121, 1126 (9th Cir. 1989)). “To be liable, each participant in the conspiracy need not
28   know the exact details of the plan, but each participant must at least share the common objective
                                                        4
 1   of the conspiracy.” Franklin, 312 F.3d at 441 (quoting United Steel Workers, 865 F.2d at 1541).
 2               Plaintiff has pled no facts demonstrating that all defendants conspired to violate his Eighth
 3   Amendment right to adequate medical care. Plaintiff alleges no facts demonstrating a “meeting
 4   of the minds” by defendants to violate his constitutional rights. It is not reasonable to infer that
 5   the defendants who responded to plaintiff’s Form 22s by advising plaintiff to file HC602 or 7362
 6   forms conspired with Soltanian, Smith and Vaughn, against whom plaintiff has stated potentially
 7   colorable Eighth Amendment claims, to deprive plaintiff of constitutionally adequate medical
 8   care.
 9               For the reasons discussed above, the undersigned finds that plaintiff has not stated
10   potentially colorable claims against defendants Cantu, Weiss, Cherry, Risharp, Buckner and
11   Lizarraga. The undersigned separately recommends that these defendants be dismissed.
12   Service of Defendants Soltanian, Smith and Vaughn
13               Plaintiff shall complete service of process in accordance with Federal Rule of Civil
14   Procedure 4 within sixty days from the date of this order.1 Plaintiff shall serve a copy of this
15   order on each defendant together with a summons and a copy of the complaint. Within 120 days
16   from the date of this order, plaintiff and defendants shall each submit to the court and serve by
17   mail on all other parties the following status report:
18               1. Whether this matter is ready for trial and, if not, why not;
19               2. Whether additional discovery is deemed necessary. If further discovery is deemed
20   necessary, the party desiring it shall state the nature and scope of the discovery and provide an
21   estimate of the time needed in which to complete it;
22               3. Whether a pretrial motion is contemplated. If any such motion is contemplated, the
23   party intending to file it shall describe the type of motion and shall state the time needed to file
24   the motion and to complete the time schedule set forth in Local Rule 230(l);
25               4. A narrative statement of the facts that will be offered by oral or documentary evidence
26   at trial;
27
     1
       Plaintiff is cautioned that this action may be dismissed if service of process is not
28   accomplished within 90 days from the date the complaint was filed. See Fed. R. Civ. P. 4(m).
                                                        5
 1             5. A list of all exhibits to be offered into evidence at the trial of the case;
 2             6. A list of the names and addresses of all witnesses the party intends to call;
 3             7. A summary of the anticipated testimony of any witnesses who are presently
 4   incarcerated;
 5             8. The time estimated for trial;
 6             9. Whether either party still requests trial by jury; and
 7             10. Any other matter, not covered above, which the party desires to call to the attention of
 8   the court.
 9             In addition, plaintiff shall inform the court in his status report of the date and manner of
10   service of process.
11             The parties are informed that they may, if all consent, have this case tried by a United
12   States Magistrate Judge while preserving their right to appeal to the Circuit Court of Appeals. An
13   appropriate form for consent to trial by a magistrate judge is attached. Any party choosing to
14   consent may complete the form and return it to the clerk of this court. Neither the magistrate
15   judge nor the district judge handling the case will be notified of the filing of a consent form
16   unless all parties to the action have consented.
17             Accordingly, IT IS HEREBY ORDERED that:
18             1. Plaintiff’s motion to compel and motion for extension of time (ECF No. 15) are
19   denied;
20             2. The Clerk of the Court is directed to issue and send plaintiff 3 summonses, for
21   defendants Soltanian, Smith and Vaughn. The Clerk shall also send plaintiff four copies of the
22   form Consent to Proceed Before United States Magistrate Judge with this order.
23             3. Plaintiff shall complete service of process on the defendants within sixty days from the
24   date of this order. Plaintiff shall serve a copy of this order and a copy of the form Consent to
25   Proceed Before United States Magistrate Judge on each defendant at the time the summons and
26   complaint are served.
27             4. Defendants shall reply to the complaint within the time provided in Fed. R. Civ. P.
28   12(a).
                                                            6
 1          5. Plaintiff’s status report shall be filed within ninety days from the date of this order.
 2   Defendants’ status report shall be filed within thirty days thereafter. The parties are advised that
 3   failure to file a status report in accordance with this order may result in the imposition of
 4   sanctions, including dismissal of the action and preclusion of issues or witnesses.
 5          6. Unless otherwise ordered, all motions to dismiss, motions for summary judgment,
 6   motions concerning discovery, motions pursuant to Fed. R. Civ. P. 7, 11, 12, 15, 41, 55, 56, 59
 7   and 60, and E.D. Cal. R. 110, shall be briefed pursuant to L.R. 230(l). Failure to timely oppose
 8   such a motion may be deemed a waiver of opposition to the motion. See L.R. 230(l). Opposition
 9   to all other motions need be filed only as directed by the court.
10          7. If plaintiff is released from prison while this case is pending, any party may request
11   application of the other provisions of L.R. 230 in lieu of L.R. 230(l). Until such a motion is
12   granted, L.R. 230(l) will govern all motions described in #6 above regardless of plaintiff’s
13   custodial status. See L.R. 102(d).
14          8. Pursuant to Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998) (en banc), and
15   Klingele v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), the court hereby informs plaintiff of the
16   following requirements for opposing a motion for summary judgment pursuant to Fed. R. Civ. P.
17   56. Such a motion is a request for an order for judgment in favor of the defendant without trial.
18   A defendant’s motion for summary judgment will set forth the facts that the defendant contends
19   are not reasonably subject to dispute and that entitle the defendant to judgment. To oppose a
20   motion for summary judgment, plaintiff must show proof of his or her claims. Plaintiff may do
21   this in one or more of the following ways. Plaintiff may rely on plaintiff’s statements made under
22   penalty of perjury in the complaint if the complaint shows that plaintiff has personal knowledge
23   of the matters stated and plaintiff specifies those parts of the complaint on which plaintiff relies.
24   Plaintiff may serve and file one or more affidavits or declarations setting forth the facts that
25   plaintiff believes prove plaintiff’s claims; the person who signs an affidavit or declaration must
26   have personal knowledge of the facts stated. Plaintiff may rely on written records, but plaintiff
27   must prove that the records are what plaintiff asserts they are. Plaintiff may rely on all or any part
28   of the transcript of one or more depositions, answers to interrogatories, or admissions obtained in
                                                        7
 1   this proceeding. If plaintiff fails to contradict the defendant’s evidence with counteraffidavits or
 2   other admissible evidence, the court may accept defendant’s evidence as true and grant the
 3   motion. If there is some good reason why such facts are not available to plaintiff when required
 4   to oppose a motion for summary judgment, the court will consider a request to postpone
 5   consideration of the defendant’s motion. See Fed. R. Civ. P. 56(d). If plaintiff does not serve and
 6   file a written opposition to the motion, or a request to postpone consideration of the motion, the
 7   court may consider the failure to act as a waiver of opposition to the defendant’s motion. See
 8   L.R. 230(l). If the court grants the motion for summary judgment, whether opposed or
 9   unopposed, judgment will be entered for the defendant without a trial and the case will be closed
10   as to that defendant.
11          9. If defendant moves for summary judgment, defendant must contemporaneously serve
12   with the motion, but in a separate document, a copy of the attached Rand Notice. See Woods v.
13   Carey, 684 F.3d 934, 935 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998).
14   Failure to do so may constitute grounds for denial of the motion.
15          10. On April 3, 2014, the United States Court of Appeals for the Ninth Circuit overruled
16   Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), with respect to the proper procedural
17   device for raising the issue of administrative exhaustion. Albino v. Baca, 747 F.3d 1162, 1166
18   (9th Cir. 2014) (en banc). Following the decision in Albino, a defendant may raise the issue of
19   exhaustion in either (1) a motion to dismiss pursuant to Rule 12(b)(6), in the rare event the failure
20   to exhaust is clear on the face of the amended complaint, or (2) a motion for summary judgment.
21   Albino, 747 F.3d at 1166, 1169-70 (quotation marks omitted). An unenumerated Rule 12(b)
22   motion is no longer the proper procedural device for raising the issue of exhaustion. Albino, 747
23   F.3d at 1168. The court encourages defendant to bring motions raising exhaustion issues early in
24   the case. Id. at 1170-71.
25          11. Unsigned affidavits or declarations will be stricken, and affidavits or declarations not
26   signed under penalty of perjury have no evidentiary value.
27          12. Each party proceeding without counsel shall keep the court informed of a current
28   address at all times while the action is pending. Any change of address must be reported
                                                        8
 1   promptly to the court in a separate document captioned for this case and entitled “Notice of
 2   Change of Address.” A notice of change of address must be properly served on other parties.
 3   Service of documents at the address of record for a party is fully effective. See L.R. 182(f). A
 4   party’s failure to inform the court of a change of address may result in the imposition of sanctions
 5   including dismissal of the action.
 6          13. The Clerk of the Court shall serve on plaintiff a copy of the Local Rules of Court.
 7          14. The failure of any party to comply with this order, the Federal Rules of Civil
 8   Procedure, or the Local Rules of Court, may result in the imposition of sanctions including, but
 9   not limited to, dismissal of the action or entry of default. See Fed. R. Civ. P. 41(b).
10   Dated: January 17, 2019
11

12

13

14

15

16
     Shock1948.ame(2)
17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
 1                                                   Rand Notice to Plaintiff

 2            This notice is provided to ensure that you, a pro se prisoner plaintiff, “have fair, timely and adequate notice

 3   of what is required” to oppose a motion for summary judgment. See Woods v. Carey, 684 F.3d 934 (9th Cir. 2012);

 4   Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1998). The court requires that you be provided with this notice

 5   regarding the requirements for opposing a motion for summary judgment under Rule 56 of the Federal Rules of Civil

 6   Procedure.

 7            When a defendant moves for summary judgment, the defendant is requesting that the court grant judgment

 8   in defendant’s favor without a trial. If there is no real dispute about any fact that would affect the result of your case,

 9   the defendant who asked for summary judgment is entitled to judgment as a matter of law, which will end your case

10   against that defendant. A motion for summary judgment will set forth the facts that the defendant asserts are not

11   reasonably subject to dispute and that entitle the defendant to judgment.

12            To oppose a motion for summary judgment, you must show proof of your claims.2 To do this, you may

13   refer to specific statements made in your complaint if you signed your complaint under penalty of perjury and if your

14   complaint shows that you have personal knowledge of the matters stated. You may also submit declarations setting

15   forth the facts that you believe prove your claims, as long as the person who signs the declaration has personal

16   knowledge of the facts stated. You may also submit all or part of deposition transcripts, answers to interrogatories,

17   admissions, and other authenticated documents. For each of the facts listed in the defendant’s Statement of

18   Undisputed Facts, you must admit the facts that are undisputed, and deny the facts that are disputed. If you deny a

19   fact, you must cite to the proof that you rely on to support your denial. See L.R. 260(b). If you fail to contradict the

20   defendant’s evidence with your own evidence, the court may accept the defendant’s evidence as the truth and grant

21   the motion.

22            The court will consider a request to postpone consideration of the defendant’s motion if you submit a

23   declaration showing that for a specific reason you cannot present such facts in your opposition. If you do not respond

24   to the motion, the court may consider your failure to act as a waiver of your opposition. See L.R. 230(l).

25            If the court grants the defendant’s motion, whether opposed or unopposed, judgment will be entered for that

26   defendant without a trial and the case will be closed as to that defendant.

27            2
                If the motion for summary judgment concerns the exhaustion of administrative remedies, you must submit
     proof of specific facts regarding the exhaustion of administrative remedies. See Stratton v. Buck, 697 F.3d 1004,
28   1008 (9th Cir. 2012); Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                                                   1
